United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-4036
                                   ___________

Mark B. Price,                     *
                                   *
            Appellant,             *
                                   * Appeal from the United States
       v.                          * District Court for the
                                   * Eastern District of Missouri.
GKN Aerospace North America,       *
Inc.; John Mink; Mike Bishop,      *      [UNPUBLISHED]
                                   *
            Appellees.             *
                              ___________

                             Submitted: November 14, 2007
                                Filed: December 4, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Mark B. Price appeals the district court’s1 adverse grant of summary judgment
in his lawsuit brought under the Family and Medical Leave Act (FMLA). Having
conducted de novo review of the record and having considered Price’s arguments for
reversal, see Hanger v. Lake County, 390 F.3d 579, 582 (8th Cir. 2004) (standard of
review), we agree with the district court that defendants’ actions did not amount to
willful FMLA violations, and that Price’s lawsuit was time-barred because the two-


      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
year limitations period applied, see 29 U.S.C. § 2617(c) (action may be brought no
later than two years after date of last event constituting alleged FMLA violation,
unless violation is willful, in which case limitations period is extended to three years).
Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                           -2-